Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 09/01/2021.
Claims 1, 4 and 15 are amended by the Applicants.
Claims 1-20 are allowed.

Terminal Disclaimer
On 09/20/2021, Examiner discussed the potential double patenting rejections with Mr. Eric L. Sellars [68,065] with the co-pending applications 16/362,542 and 16/362,539. The terminal disclaimers filed on 09/20/2021disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 16/362,542 and 16/362,539 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of optimizing the allocation of computing resources provided by a service provider network. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…generating, based on the historical data, a prediction indicating a number of available compute instances of the compute instance pool that will be unused by the one or more first computing workloads during a future interval of time; determining requirements for executing a second computing workload, the requirements including a number of required compute instances over an estimated execution duration and a deadline for completing execution of the second computing workload; determining that the prediction indicating the number of available compute instances and the future interval of time is capable of satisfying the requirements for executing the second computing workload; and scheduling execution of the second computing workload during the future interval of time, including scheduling use of the number of required compute instances from among the compute instance pool to be used by the second computing workload” as recited in independent claim 1,  “…generating, based on the historical data, a prediction indicating an amount of available computing resources of the computing resource pool that will be unused by the one or more first computing workloads during a future interval of time; determining requirements for executing a second computing workload, the requirements including an amount of computing resources over an estimated execution duration and a deadline for completing execution of the second computing workload; determining that the prediction indicating the amount of available computing resources and the future interval of time is capable of satisfying the requirements for executing the second computing workload; and scheduling execution of the second computing workload during the future interval of time, including scheduling use of the amount of computing resources of the computing resource pool by the second computing workload” as recited in independent claim 4 and  “…generate, based on the historical data, a prediction indicating a number of available compute instances of the compute instance pool that will be unused by the one or more first computing workloads during a future interval of time; determine requirements for executing a second computing workload, the requirements including a number of required compute instances over an estimated execution duration and a deadline for completing execution of the second computing workload; determine that the prediction indicating the number of available compute instances and the future interval of time is capable of satisfying the requirements for executing the second computing workload; and schedule execution of the second computing workload during the future interval of time, including scheduling use of the number of required compute instances from among the compute instance pool to be used by the second computing workload; and a hardware virtualization service implemented by a second one or more electronic devices, the hardware virtualization service including instructions that upon execution cause the hardware virtualization service to execute the second computing workload using the number of required compute instances from among the compute instance pool during the future interval of time” as recited in independent claim 15.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:


US 8997107 B2 discloses an elastic scaling cloud-hosted batch application system and method that performs automated elastic scaling of the number of compute instances used to process batch applications in a cloud computing environment. The system and method use automated elastic scaling to minimize job completion time and monetary cost of resources. Embodiments of the system and method use a workload-driven approach to estimate a work volume to be performed. This is based on task arrivals and job execution times. Given the work volume estimate, an adaptive controller dynamically adapts the number of compute instances to minimize the cost and completion time. Embodiments of the system and method also mitigate startup delays by computing a work volume in the near future and gradually starting up additional compute instances before they are needed. Embodiments of the system and method also ensure fairness among batch applications and concurrently executing jobs.

US 9871745 B2 discloses embodiments of the invention provide a method, a system and a computer program product configured to automatically auto-scale a user compute instance to multiple cloud providers while considering a multiplicity of user requirements. The method, executed on a digital data processor, includes obtaining information, via a user interface, that is 

Ahn, Yong Woon, et al. discloses Cloud computing with virtualization technologies has become an important trend in the information technology industry. Due to its salient features of reliability and cost effectiveness, cloud computing has changed the paradigms of development for mobile pervasive services, effectively permeating the market. While most types of best effort mobile pervasive applications can be seamlessly migrated to cloud computing infrastructures, we need to consider specialized elements to make cloud computing infrastructures more effective in real-time healthcare applications. The client side of those applications dramatically increases its transmission rate whenever it detects an abnormal event. However, the existing server side mechanisms have limitations in adaptively allocating necessary computing resources in order to handle these various data volumes over time. In this article, we propose a novel server-side auto-scaling mechanism to autonomously allocate virtual resources on an on-demand basis. The mechanism is tested in an Amazon EC2, and the results show how the proposed mechanism can efficiently scale up and down the virtual resources, depending on the volume of requested real-time tasks.



Lorido-Botrán et al. discloses the present study has focused on the problem of auto-scaling applications in cloud environments. Cloud computing is a widely used technology, characterized by offering resources in an elastic manner. Users can acquire and release resources on demand, and pay only for the required resources (this is often called a pay-as-you-go scheme). The scaling task can be done manually, but to really take advantage of these facilities, an automatic scaling system is needed. This element should be able to adapt the amount of required resources (typically, VMs) to the input workload, always trying to avoid under-utilization in order to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193